Order                                                         Michigan Supreme Court
                                                                    Lansing, Michigan

  May 10, 2013                                                       Robert P. Young, Jr.,
                                                                                Chief Justice

  146978 & (41)                                                       Michael F. Cavanagh
                                                                      Stephen J. Markman
                                                                          Mary Beth Kelly
                                                                           Brian K. Zahra
  POLICE & FIRE RETIREMENT SYSTEM                                  Bridget M. McCormack
  OF THE CITY OF DETROIT,                                                David F. Viviano,
             Plaintiff-Appellee,                                                     Justices

  v                                             SC: 146978
                                                COA: 311460
                                                Wayne CC: 11-006035-CR
  PARAMOUNT LIMITED, LLC,
  PARAMOUNT LAND HOLDINGS, LLC,
  PARAMOUNT LAND HOLDINGS SC,
  LLC, PARAMOUNT SERVICING, LLC,
  McWHORTER PROPERTIES, LLC,
  McWHORTER DEVELOPMENT CO.,
  AM MANAGEMENT CONSULTING, LLC,
  LMA INVESTMENT GROUP, LLC,
  CAROLINA TRADING GROUP, LLC, GIGO,
  LLC, PEGASUS INVESTMENTS, LLC,
  PEGASUS INVESTMENTS SC, LLC, SMJ
  CORRIDOR DEVELOPMENT COMPANY,
  SHARON McWHORTER INTERSTATE
  INVESTMENT GROUP, LLC, GEORGE A.
  KASTANES, SOUTHERN SERVICING, LLC,
  TERESA D. KASTANES, the ESTATE OF
  ABNER McWHORTER III, ALAMO
  INVESTMENTS, LLC, PSPRPW LLC,
  FIELDING PROPERTIES, LLC a/k/a DMB
  CAPITAL MANAGEMENT, LLC, LEXIGON,
  LLC, L. BLACK PROPERTIES, LLC,
  NATIONAL FINANCIAL SOLUTIONS, LLC,
  REAL PROPERTY HOLDINGS, LLC, B L
  HOMES, LLC, HARCAL, LLC, ALA LLC,
  STONECREST INVESTMENTS, LLC, TAK
  HOUSES, LLC, TDK AVIATION, LLC, and
  GILBERT TITLE & SERVICE, LLC,
             Defendants,
  and
  GLENN D. OLIVER,
             Appellant.
  __________________________________________/
                                                                                                               2

       On order of the Court, the application for leave to appeal the March 15, 2013 order
of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
that the questions presented should be reviewed by this Court. The motion to stay is
DENIED.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         May 10, 2013                        _________________________________________
       h0507                                                                 Clerk